Citation Nr: 1036983	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for lumbosacral spine 
status post surgery for disc infection with degenerative disc 
disease, post-surgical changes, and moderate diffuse 
osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 
1968 and from March 2003 to September 2003.  He also had 
additional service in the Air National Guard of Colorado from 
February 1986 to December 1997, as well as annual tours of active 
duty for training.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.  From the 
date of the hearing, the record was held open for 30 days in 
order to allow for the submission of additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2009).  Additional evidence was submitted the following day in 
September 2008.

In December 2008, the Board remanded this case for further 
evidentiary development.  The case has now been returned to the 
Board for further appellate action.

For reasons explained below, the issues of entitlement to service 
connection for right ear hearing loss, tinnitus, and lumbosacral 
spine status post surgery for disc infection with degenerative 
disc disease, post-surgical changes, and moderate diffuse 
osteoarthritis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

Hearing loss for VA purposes is not currently shown in the left 
ear.


CONCLUSION OF LAW

The criteria for establishing service connection for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2004 letter issued prior to the decision 
on appeal, and in January 2009 and May 2009 letters, the Veteran 
was provided notice regarding what information and evidence is 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  A 
March 2006 letter, as well as the January 2009 and May 2009 
letters, also advised the Veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last readjudicated in 
June 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, service personnel records, private treatment 
records, VA examination reports, hearing testimony, and lay 
evidence.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At his February 1965 active service entrance examination, the 
Veteran's ears were evaluated as normal, and puretone thresholds 
in the left ear measured 0 in all frequencies from 500 to 4000 
Hertz.  At his December 1967 active service separation 
examination, the Veteran's ears were evaluated as normal, and 
puretone thresholds in the left ear ranged from -5 to 10 at 500 
to 4000 Hertz.

At his March 1985 National Guard enlistment examination, the 
Veteran's ears were evaluated as normal, and puretone thresholds 
in the left ear ranged from 0 to 20 at 500 to 4000 Hertz.  At a 
November 1988 periodic examination, his ears were evaluated as 
normal, and puretone thresholds in the left ear ranged from 0 to 
20 at 500 to 4000 Hertz.  At a November 1992 periodic 
examination, the Veteran's ears were evaluated as normal, and 
puretone thresholds in the left ear measured 30 at 3000 Hertz 
(characterized as mild middle frequency hearing loss) and ranged 
from 0 to 10 in the other frequencies from 500 to 4000 Hertz.  At 
a November 1997 periodic examination, his ears were evaluated as 
normal, and puretone thresholds in the left ear measured 30 at 
3000 Hertz and ranged from 0 to 15 in the other frequencies from 
500 to 4000 Hertz.  At a June 1999 periodic examination, the 
Veteran's ears were evaluated as normal, and puretone thresholds 
in the left ear measured 35 at 3000 Hertz and ranged from 0 to 20 
in the other frequencies from 500 to 4000 Hertz.

The Veteran underwent private audiological testing in January 
1999, September 2001, January 2002, June 2002, and May 2007.  In 
January 1999, puretone thresholds in the left ear measured 35 at 
3000 Hertz and ranged from 0 to 20 in the other frequencies from 
500 to 4000 Hertz.  In January 2002, puretone thresholds in the 
left ear measured 35 at 3000 Hertz and ranged from 0 to 25 in the 
other frequencies from 500 to 4000 Hertz.  In June 2002, puretone 
thresholds in the left ear measured 30 at 3000 Hertz and ranged 
from 0 to 25 in the other frequencies from 500 to 4000 Hertz.  
The Board notes that the test results submitted from September 
2001 and May 2007 show only graphical representations and are not 
interpreted; therefore, the Board may not use the results from 
that testing when evaluating the Veteran's level of auditory 
impairment because the graphs are not accompanied by numerical 
results.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Moreover, none of 
the private reports indicate whether speech testing was with the 
Maryland CNC word test or whether the audiological testing was 
conducted in a controlled environment.  Thus, the aforementioned 
private audiological testing is not sufficient for rating 
purposes.  See 38 C.F.R. § 4.85(a).

The Veteran underwent a VA audiological examination in March 
2005.  On that occasion, puretone thresholds in the left ear 
measured 15 at 500 Hertz, 10 at 1000 Hertz, 15 at 2000 Hertz, 35 
at 3000 Hertz, and 30 at 4000 Hertz.  Speech audiometry revealed 
speech recognition ability of 96 percent in the left ear.

The Veteran underwent another VA audiological examination in May 
2010.  On that occasion, puretone thresholds in the left ear 
measured 5 at 500 Hertz, 5 at 1000 Hertz, 15 at 2000 Hertz, 35 at 
3000 Hertz, and 30 at 4000 Hertz.  Speech audiometry revealed 
speech recognition ability of 94 percent in the left ear.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of 
proof of present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Here, current audiological testing under approved VA 
methods failed to reveal a left ear hearing loss disability 
consistent with 38 C.F.R. § 3.385 (2009).  Thus, service 
connection for left ear hearing loss must be denied.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is 
denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to service connection for right ear hearing 
loss, tinnitus (to include on a secondary basis), and lumbosacral 
spine status post surgery for disc infection with degenerative 
disc disease, post-surgical changes, and moderate diffuse 
osteoarthritis.

The Board notes that the claims file does not currently contain 
any service treatment records for the Veteran's period of active 
duty from March 2003 to September 2003.  Rather, the most recent 
service treatment record is dated in February 2003.  On remand, 
such records should be requested through official sources.

With regard to right ear hearing loss, the Veteran's most recent 
VA audiological examination in May 2010 revealed hearing loss for 
VA purposes in the right ear, as puretone thresholds in the right 
ear measured 5 at 500 Hertz, 10 at 1000 Hertz, 15 at 2000 Hertz, 
45 at 3000 Hertz, and 40 at 4000 Hertz.  See 38 C.F.R. § 3.385 
(2009).  Speech audiometry revealed speech recognition ability of 
94 percent in the right ear.  Following review of the claims 
file, the examiner opined that, due to the Veteran's documented 
normal hearing at the time of his active service discharge in 
1967, his hearing loss is not caused by or a result of military 
noise exposure.

The Board notes that the May 2010 examiner did not address 
whether such right ear hearing loss is related to the Veteran's 
active duty service from March 2003 to September 2003.  
Therefore, on remand, the claims file should be returned to the 
May 2010 examiner, if available, in order to obtain such opinion.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to tinnitus, the May 2010 VA audiological examiner 
stated that the Veteran's tinnitus is as likely as not a symptom 
associated with his hearing loss.  Therefore, the claim for 
service connection for tinnitus is inextricably intertwined with 
the claim for service connection for right ear hearing loss, 
because the final outcome of the right ear hearing loss service-
connection claim could materially affect the result of the 
tinnitus service-connection claim.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

With regard to lumbosacral spine status post surgery for disc 
infection with degenerative disc disease, post-surgical changes, 
and moderate diffuse osteoarthritis, the physician's summary on a 
February 1965 report of medical history (when the Veteran first 
entered active service) noted occasional back ache.  
Nevertheless, his spine was evaluated as normal at his February 
1965 active service entrance examination.  Thereafter, an undated 
service treatment record noted that the Veteran's back had good 
range of motion, no spasm, and normal curvature.  On a December 
1967 Report of Medical History completed by the Veteran at the 
time of his discharge from active service, the Veteran gave a 
positive response to arthritis, which was explained as a 
complaint of chronic, mild back pain attributed to arthritis.  
Nevertheless, the clinical evaluation of the spine was normal at 
his December 1967 active service separation examination.

At his March 1985 National Guard enlistment examination and at a 
November 1988 periodic examination, the Veteran's spine was 
evaluated as normal, and he reported no recurrent back pain on 
the accompanying reports of medical history.  At a November 1992 
periodic examination, it was noted that he suffered occasional 
low back pain and saw a private physician for such, but had no 
trauma or diagnosis, and an accompanying report of medical 
history noted that his occasional low back pain was nothing 
serious and just old age.  In June 1993, the Veteran was 
hospitalized at a private facility for fever and back pain.  In 
July 1993, a private treatment record noted that the Veteran had 
an eight year history of low back pain and bilateral leg pain, 
which had been getting worse for the past eight months.  In 
September 1993, a private physician submitted a letter indicating 
that the Veteran had an infectious discitis of the L4-L5 disc 
space, and significant deterioration of the lower lumbar area due 
to this.  The Veteran was given a physical profile in September 
1993 for degenerative disc disease and in October 1993 for back 
surgery.  An October 1993 service treatment record noted that the 
Veteran had a four to five year history of low back pain.  At a 
November 1997 periodic examination, it was noted that he had a 
well-healed lumbar scar due to a private lumbar laminectomy of 
L4-L5 in December 1993, which produced good results but some low 
back pain since the surgery.  At a June 1999 periodic 
examination, the Veteran's spine was evaluated as normal, but an 
accompanying report of medical history noted recurrent back pain 
referable to his fusion surgery in 1993.  On a January 2003 
health risk assessment form, it was noted that the Veteran had 
lower back pain and had been prescribed a muscle relaxant by his 
physician.

At his September 2008 hearing, the Veteran testified that he was 
only treated once for low back pain during his first period of 
active service, but he expressed his belief that his current low 
back disorder was related to this in-service episode on account 
of the type of work he performed and because he experienced the 
same episodes of pain in subsequent years during his service in 
the National Guard.  He acknowledged that he did not have any 
episodes of low back pain between the time of his discharge from 
active service in 1968 until 1985, but he testified that he 
thereafter experienced episodes of low back pain two to four 
times a year during his service in the National Guard.  He stated 
that he was not sure if he had ever had an episode of low back 
pain during a period of active duty for training, but he asserted 
that he did experience low back pain (which required medication) 
during these active duty for training periods.  He could not 
attribute his back pain to any specific injury.  Rather, he 
stated that his back just started hurting during his active duty 
service and he experienced the same type of pain during his 
service in the National Guard for which he ultimately required 
back surgery in 1993.

Pursuant to the Board's December 2008 remand, the Veteran 
underwent a VA spine examination in May 2010.  On that occasion, 
the VA examiner reviewed the claims file and noted relevant 
findings in the Veteran's service treatment records.  The 
examiner went on to opine that it is less likely as not (less 
than 50/50 probability) that the Veteran's current back condition 
is caused by or a result of any lumbar spine condition or 
disorder which may have been present when the Veteran was on 
active duty from 1965 to 1968, noting the normal findings 
regarding his lumbar spine on the undated service treatment 
record from that period and stating that the Veteran's separation 
and physical history were free from any indications of a back 
condition.  The examiner also stated his belief that there was 
ample opportunity between 1968 and 1993 (when the Veteran had his 
back surgery) for the Veteran to have developed an independent 
back condition, unrelated to any speculative condition that may 
have been present during active duty.  The examiner further 
opined that it is less likely as not that the Veteran's back 
problem stems from any event of active duty training for the 
National Guard, but did not provide a rationale for that 
conclusion.

The Board notes that the May 2010 examiner failed to acknowledge 
the Veteran's complaint of arthritis, explained as note of 
chronic, mild back pain attributed to arthritis on the December 
1967 Report of Medical History.  Furthermore, the examiner did 
not address whether the Veteran's current low back disability is 
related to any preexisting disability that was permanently 
aggravated by active service from February 1965 to February 1968 
or by active service from March 2003 to September 2003.  
Therefore, on remand, the claims file should be returned to the 
May 2010 examiner, if available, in order to obtain such 
opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should undertake all 
appropriate development in order to obtain 
the Veteran's service treatment records 
for his period of active duty from March 
2003 to September 2003.  If any requested 
records are unavailable, then the file 
should be annotated as such and the 
Veteran should be so notified.

2.  After the above has been completed and 
the requested service treatment records 
have been associated with the claims file 
(to the extent possible), return the 
claims file to the examiner who conducted 
the May 2010 VA audiological examination, 
if available.  

The examiner should once again review the 
claims file and then render an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's current right ear hearing 
loss is related to any incident of 
service, including: (a) his documented 
treatment during active service in July 
1967 for impacted cerumen in the right 
ear; or (b) noise exposure during his 
active service from March 2003 to 
September 2003.  The examiner should also 
indicate whether right ear hearing loss 
existed prior to entrance on active duty 
in March 2003, and if so, whether such 
disorder underwent a permanent worsening 
of the disorder beyond normal progression 
(aggravation) as a result of his military 
service from March 2003 to September 2003.  
A rationale for all opinions expressed 
should be provided.

If the examiner determines that an 
examination of the Veteran is necessary to 
provide the requested opinion, then such 
examination should be scheduled.  If the 
previous examiner is no longer available, 
then the requested opinion should be 
rendered by another qualified examiner.

3.  Return the claims file to the examiner 
who conducted the May 2010 VA spine 
examination, if available.  The examiner 
should once again review the claims file 
and then render the following opinions:

(a) Whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran's current 
low back disability arose during his 
first period of active service or is 
otherwise related to any incident of 
such service, taking into account the 
Veteran's complaint of chronic low 
back pain that he attributed to 
arthritis on the December 1967 report 
of medical history.

(b) Provide the reasoning for the 
conclusion that the Veteran's low back 
disability is not related to National 
Guard service.

(c) Provide an opinion as to whether 
the Veteran suffered from a low back 
condition prior to entering his first 
period of active service.  In 
rendering this opinion, the examiner 
should consider the report of 
occasional back ache noted on the 
February 1965 report of medical 
history.  If a chronic low back 
condition preexisted the Veteran's 
first period of service, did it 
undergo a permanent worsening of the 
underlying disorder beyond normal 
progression (aggravation) in such 
service, or were the complaints at 
service separation in December 1967 
merely an exacerbation of symptoms?  
If a preexisting disability was 
aggravated by such service, is the 
currently diagnosed low back 
disability related to such?

(c) Provide an opinion as to whether 
the Veteran's preexisting low back 
condition underwent a permanent 
worsening of the underlying disorder 
beyond normal progression 
(aggravation) during his active 
service from March 2003 to September 
2003.  If the preexisting disability 
was aggravated by such service, is the 
currently diagnosed low back 
disability related to such 
aggravation?

A rationale for all opinions expressed 
should be provided.

If the examiner determines that an 
examination of the Veteran is necessary to 
provide the requested opinions, then such 
examination should be scheduled.  If the 
previous examiner is no longer available, 
then the requested opinions should be 
rendered by another qualified examiner.

4.  After the development requested above 
as well as any additional development 
deemed necessary has been completed to the 
extent possible, the record should again 
be reviewed.  If the benefits sought on 
appeal remain denied, then the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


